          CASE 0:21-cv-01869-WMW-LIB Doc. 27 Filed 09/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                 District of Minnesota


Minnesota Department of Natural Resources,
Sarah Strommen, Barb Naramore, Randall
                                                        JUDGMENT IN A CIVIL CASE
Doneen, Unamed DNR Conservation Officers
1-10,
                                 Plaintiff(s),
v.
                                                 Case Number:      21-cv-01869-WMW-LIB


White Earth Band of Ojibwe, The, Hon. David
A. DeGroat,
                                 Defendant(s).




☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     1. Plaintiffs’ motion for a preliminary injunction, (Dkt. 5), is DENIED.

     2. Plaintiffs’ complaint, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE for lack of
        subject-matter jurisdiction.



     Date: 9/13/2021                                         KATE M. FOGARTY, CLERK
